Case 3:19-cv-00806-TAD-KLH Document 28 Filed 06/10/20 Page 1 of 1 PageID #: 618



                           UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

STEPHANIE B. SULLIVAN                                      CASE NO. 3:19-CV-0806

VERSUS                                                     JUDGE TERRY A. DOUGHTY

ANDREW SAUL, COMMISSIONER, U.S.                            MAG. JUDGE KAREN L. HAYES
SOCIAL SECURITY ADMINISTRATION

                                       JUDGMENT

           The Report and Recommendation of the Magistrate Judge [Doc. No. 27] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

           IT IS ORDERED, ADJUDGED AND DECREED that plaintiff's Petition for Attorney

 Fees [Doc. No. 22] is hereby GRANTED, and that the Commissioner shall remit to plaintiff=s

 counsel a check made payable to plaintiff Stephanie Sullivan for attorneys’ fees in the amount of

 $7,000.00 (40 hours at $175.00 per hour) plus court costs of $40.20 and postal expenses of

 $22.35.

           MONROE, Louisiana, this 10th day of June, 2020.


                                                  _____________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
